My views on the indictment in this case were expressed in Snearly v. State, 40 Texas Criminal Reports, 507. However, the majority of the court overruled that opinion as to the form of the indictment in Williamson v. State, 41 Texas Criminal Reports, 461. Being a bare question of procedure, I acquiesce in the latter holding, and concur in the opinion herein rendered by DAVIDSON, Presiding Judge. The result outside of the mere form of the indictment in this case is the same as that in the Snearly case, supra; and, in order to maintain a uniformity of decision on questions of indictment, I acquiesce in the holding in this case, and concur in the conclusion reached.
                          May 22, 1900.